Citation Nr: 0819728	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  03-22 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for posterior 
subcapsular cataracts with vitreous floaters/syneresis.

2.  Entitlement to service connection for bilateral 
carpometacarpal arthritis.

3.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel with continued acute urgency.

4.  Entitlement to an effective date earlier than July 7, 
2006 for the grant of service connection for fibromyalgia, to 
include chronic fatigue.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to May 
2000.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a May 2002 rating decision in which the RO in 
Togus, Maine granted service connection for irritable bowel 
with continued acute urgency and awarded a 10 percent rating, 
effective June 1, 2000.  Subsequently, the claims file was 
transferred to the RO in Providence, Rhode Island. 

In a November 2002 rating decision, the RO in Providence 
denied the appellant's claim for service connection for mild 
posterior subcapsular cataracts with vitreous 
floaters/syneresis.   In January 2003, the veteran filed a 
notice of disagreement (NOD) to the assigned initial rating 
for irritable bowel and the denial of service connection for 
cataracts.  A statement of the case (SOC) was issued in June 
2003, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in July 
2003.

In a December 2004 rating decision, the RO denied the 
veteran's claim for service connection for bilateral 
carpometacarpal arthritis.  In February 2005, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in July 2005, and the veteran filed a 
substantive appeal in August 2005.

In a June 2007 rating decision, the RO granted the veteran's 
claim for service connection for fibromyalgia, to include 
chronic fatigue, and awarded a 40 percent rating, effective 
July 7, 2006.  In August 2007, the appellant filed a NOD with 
the effective date assigned.  In October 2007, the RO issued 
a SOC, and the veteran filed her substantive appeal in 
December 2007.

In a June 2007 supplemental SOC (SSOC), the RO continued the 
denial of the claims for service connection for cataracts and 
for arthritis and for a higher rating for irritable bowel.

In March 2008, the appellant testified during a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.

As the irritable bowel claim on appeal involves a request for 
a higher initial rating following the grant of service 
connection, the Board has characterized that issue on appeal 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disabilities).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no medical evidence that posterior subcapsular 
cataracts with vitreous floaters/syneresis was present in 
service, and there is no competent evidence or opinion 
establishing a medical nexus between any current cataract 
disability and service.

3.  There is no medical evidence that bilateral 
carpometacarpal arthritis was present in service, and there 
is no competent medical evidence or opinion establishing a 
medical nexus between any current arthritic disability of 
both thumbs and service (to include medical evidence that 
bilateral carpometacarpal arthritis was manifested within one 
year of the veteran's separation from service).

4.  The veteran's irritable bowel with continued acute 
urgency disability is manifested, at most, by moderate 
symptoms consisting of complaints of urgency and frequent 
episodes of bowel disturbance; neither severe irritable bowel 
syndrome nor more or less constant abdominal distress are 
shown.

5.  On September 14, 2006, the RO received the veteran's 
initial claim for service connection for fibromyalgia, which 
included a private doctor's diagnosis of fibromyalgia dated 
July 7, 2006.

6.  The record contains no statement or communication from 
the veteran or her representative, prior to July 7, 2006, 
that constitutes a pending claim for service connection for 
fibromyalgia, to include chronic fatigue.


CONCLUSIONS OF LAW

1.  The criteria for service connection for posterior 
subcapsular cataracts are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for service connection for bilateral 
carpometacarpal arthritis are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

3.  The criteria for an initial rating in excess of 10 
percent for irritable bowel with continued acute urgency have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, 
Diagnostic Code (DC) 7319 (2007).

4.  The claim for an effective date earlier than July 7, 
2006, for the grant of service connection for fibromyalgia, 
to include chronic fatigue, is without legal merit.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As will be explained below, the veteran's earlier effective 
date claim lacks legal merit; therefore, the duties to notify 
and assist required by the VCAA are not applicable to this 
particular claim on appeal.  See Mason v. Principi, 16 Vet.  
App. 129, 132 (2002).

As regards the remaining claims on appeal, the Board notes 
that,  in a May 2002 post-rating letter, and August 2002 and 
September 2004 pre-rating letters, the RO provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate her claims for service connection for 
irritable bowel, for cataracts and for arthritis of bilateral 
thumbs, respectively.  Although the May 2002 and August 2002 
letters were deficient in the notice provided, the September 
2004 letter provided the appellant generally with adequate 
notice as to what information and evidence must be submitted 
by the appellant in service connection claims, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  The June 
2003 SOC set forth the criteria for higher ratings for her 
claim for a higher initial rating for irritable bowel with 
continued acute urgency.  A March 2006 letter informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  After issuance of each notice described 
above, and opportunity for the appellant to respond, the June 
2007 SSOC reflects readjudication of these claims.  Hence, 
the appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

While the RO did not provide a notice letter specific to the 
claim for a higher initial rating for irritable bowel, that 
fact also is not shown to prejudice the veteran.  She and her 
representative, in their written submissions and in her Board 
testimony, evinced an understanding that higher ratings are 
based on the severity of her disability.  Thus, any error in 
this regard was harmless because it "did not affect the 
essential fairness of the adjudication," as the record 
reflects that "any defect was cured by actual knowledge on 
the part of the claimant."  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed.Cir. 2007).  The Board again points out 
that the June 2003 SOC set forth the criteria for higher 
ratings for irritable bowel with continued acute urgency 
(which is sufficient under Dingess/Hartman).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; post-service private medical 
records; treatment records from the VAMC in Providence, Rhode 
Island; as well as reports of VA examinations.  Also of 
record and considered in connection with these claims is the 
transcript of the March 2008 Board hearing as well as various 
written statements provided by the veteran and by her 
representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection 

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  


A.  Cataracts

The Board notes, initially, that the record contains evidence 
of a current cataract disability for which service connection 
is sought.  The September 2002 VA examiner diagnosed 
posterior subcapsular cataract in each eye as well as 
vitreous floaters and syneresis in each eye.  While this 
evidence supports a finding of current cataract disability, 
the claim must, nonetheless, be denied on the basis of 
medical relationship, or nexus, to service.

The medical evidence does not reflect the presence of 
cataracts during the period of the veteran's active service.  
Although the veteran was seen for an occasional complaint 
about the eyes, there is no evidence of cataracts in the 
veteran's service medical records.  For example, a July 1978 
service medical record revealed that the veteran had 
complained of blind spots, squiggly lights and flashing 
lights for a half hour, but althought this was in connection 
with a migraine headache.  A February 1983 service medical 
record noted that her eyes had been painful the past 48 hours 
after being out in the wind, bright snow and in dry heat at 
home.  Visits to an optometrist did not lead to any diagnosis 
of cataracts while in service.  Her July 1999 discharge 
examination found no abnormalities about the eyes.

Post service, on VA general examination in August 2000, the 
veteran denied cataracts or loss of visual field.  
Examination of the eyes revealed pupils were equal and 
reactive to light.  Extraocular movements were full.

A February 2001 letter to the veteran from Dr. S.M.B., a 
retina specialist who examined her that month for 
nearsightedness and possible retinal detachment, found a mild 
cataract in each eye.  He also found both retina nicely 
attached and that the macular regions failed to demonstrate 
any degenerative changes.  Dr. S.M.B. wrote that foggy vision 
that spontaneously disappeared in an hour or two should not 
concern her.

A March 2001 letter from Dr. S.M.B., revealed that he 
examined the veteran in February 2001 when she had only very 
mild cataracts in both eyes consistent with her age.  The 
letter explained that these cataracts were not clinically 
significant.

A March 2001 letter from Dr. R.A.L., an ophthalmologist, 
revealed an initial consultation with the veteran after she 
complained of floaters and glare.  He diagnosed vitreous 
floaters/vitreous syneresis, high myopia, disc asymmetry, 
suspicion of glaucoma, and cataracts.

On VA examination in October 2001, vitreous floaters were 
noted and slit-lamp examination showed some very mild 
posterior subcapsular opacities, with the right eye greater 
than the left eye.  The examiner noted that these could be 
congenital.  Examiner's impression was mild posterior 
subcapsular lens changes, possibly congenital.

On VA examination in September 2002, the veteran complained 
of floaters in each eye for which she had been symptomatic 
for years.  Slit-lamp examination revealed possible 
congenital posterior subcapsular cataract in each eye.  The 
examiner also noted that the veteran had several vitreous 
floaters and vitreous syneresis in each eye.  The VA examiner 
opined that the cataracts were most likely congenital, 
although if the posterior subcapsular cataract advanced from 
where it was than the examiner would consider them 
noncongenital. 

VA medical records from February 2006 to January 2007 are 
negative for any complaints of or treatment for cataracts.

During her Board hearing, the veteran testified that the only 
time she saw an ophthalmologist in service was in 1989 when 
she was stationed in the Philadelphia Naval Shipyard.  She 
said she was extremely nearsighted and had worn glasses since 
the fifth grade.  While in service, she did get a new eye 
examination every couple years and a new prescription for 
glasses.  Post service, the veteran testified that she was 
shocked and felt very old when a private doctor told her 
cataracts were developing in both eyes.  He did not, however, 
provide any idea how the cataracts began.  She also testified 
that her father had cataracts and detached retinas in both 
eyes.  

The Board notes that cataracts were shown within one year of 
the veteran's discharge from service, but that cataracts, 
vitreous floaters and syneresis are not diseases cited in 
38 C.F.R. § 3.309 for which service connection can be awarded 
on a presumptive basis if manifested within one year of 
discharge from service.  

Furthermore, in this appeal, none of the aforementioned 
private and VA examinations include any comment or opinion 
addressing the etiology of any current cataract disability, 
although the October 2001 and September 2002 VA examiners 
althought it could be, or was most likely, congenital.  In 
short, there is no competent medical evidence to support a 
finding that there exists a medical nexus between the 
veteran's current cataract disability and service, and 
neither the veteran nor her representative has presented, 
identified, or even alluded to the existence of any such 
evidence. 



B.  Bilateral Carpometacarpal Arthritis

The Board notes, initially, that the record contains evidence 
of bilateral carpometacarpal arthritis for which service 
connection is sought.  A November 2003 written statement from 
Dr. R.P.Y. contained that physician's opinion that the 
persistent pain in the base of the veteran's thumbs since 
August 2003 was osteoarthritis of the basal joints of the 
thumb bilaterally, with the right worse than the left.  A 
Decembe 2003 x-ray revealed some minimal narrowing of the 
carpal metacarpal joint of her bilateral wrists at the thumb.  
A Dr. D.H.G. diagnosed mild carpal metacarpal arthritis and 
left thumb pain bilaterally.  This evidence notwithstanding, 
the claim must be denied on the basis of medical 
relationship, or nexus, to service.

There is no medical evidence of arthritis of the thumbs while 
in service, or within one year of discharge from service.  
Service medical records are negative for any references to 
the veteran's thumbs.  Her July 1999 discharge examination 
found no abnormalities of the upper extremities.

The Board also notes that no bilateral arthritic thumb 
disability was shown until several years after the veteran's 
discharge from service.  

On VA general examination in August 2000, the examiner noted 
joint problems, such as myofascial and TMJ pain.  There was 
no diagnosis of arthritis, including arthritis in either 
thumb.

A December 2003 treatment record from Dr. D.H.G. showed that 
the veteran was seen for complaints of bilateral thumb pain.  
The veteran had complained of pain in her wrists and thumbs 
since September 2003 when she first noted the symptoms, after 
having done a lot of kayaking and repetitive arm use at the 
end of the summer.  She complained of a dull ache in both 
wrists, which progressed to increasing pain to a then more 
localized complaint at the base of both thumbs.  

In her February 2005 NOD, the veteran conceded that she was 
first diagnosed with bilateral osteoarthritis of the 
carpometacarpal joints more than three years after her 
discharge from active duty.  However, she also wrote about 
her five years of sea duty, and one year on small boats doing 
search and rescue for the Coast Guard, which equaled a lot of 
wear and tear on her joints.  She started lifting weights 
during her last years of active duty and maintained that it 
was at this time that she first started feeling the symptoms 
of osteoarthritis of the thumb.  She wrote that those 
symptoms subsided with rest and Motrin and that she did not 
know that those symptoms were a sign of osteoarthritis.  

VA medical records from February 2006 to January 2007 are 
negative for any complaints of or treatment for arthritis of 
bilateral thumbs.

During her Board testimony in March 2008, the veteran 
testified to the constant motion of the vessel when she was 
on sea duty for five years.  She said that she had to 
undertake constant training for activities, such as 
firefighting and damage control, and carry heavy equipment 
which was geared for the average hand of a man and for those 
right-handed.  (The veteran is left handed).  She testified 
that the first time her thumbs got really bad was September 
2003, but that she believed that in her last years in 
service, when she was working out with weights, she was 
developing some of the symptoms of osteoarthritis.  She said 
that her use of Motrin may have masked some of the early 
symptoms.  She conceded that no physician told her that the 
arthritis in both thumbs was linked to her activities in 
service (Transcript, pp. 8-14).

The Board points out that arthritis of the veteran's thumbs 
was not shown within one year of discharge from service and, 
therefore, service connection cannot be awarded on a 
presumptive basis.  See 38 C.F.R. § 3.309.  Moreover, the 
passage of many years between discharge from active service 
and the objective documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, there is no competent and persuasive evidence of a 
nexus between any thumb disability-to include degenerative 
changes-and service.  No persuasive medical opinion supports 
the claim.  While a Dr. A.G., the veteran's private doctor, 
noted in a June 2005 typed statement that the veteran's 
difficulty with arthritis of her hands and thumbs could be 
attributed to the work she did in the Coast Guard, because 
she did heavy activity and was out in all sorts of weather, 
this opinion is speculative.  Moreover, Dr. A.G.'s statement 
is not based on a review of the veteran's service medical 
records, but on the facts as alleged by the veteran.  An 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  The Board also notes that the veteran testified that 
the first time she noted trouble with her thumbs was in 
September 2003, more than three years after discharge from 
service, which is consistent with the information recorded in 
the December 2003 treatment note of Dr. D.H.G.

In short, there is no competent, persuasive evidence to 
support a finding that there exists a medical nexus between 
the veteran's current bilateral carpometacarpal arthritis 
disability and service.


C.  All Service Connection Claims

In addition to the medical evidence, the Board has considered 
the veteran's assertions, advanced during her Board hearing 
and in various written statements.  However, as noted above, 
however sincere the appellant's beliefs, the fact of the 
matter is that these claims turn on the matter of medical 
nexus, or relationship-a matter on which a layperson without 
medical training and expertise is not competent to render a 
persuasive opinion.  See Jones v.Brown, 7 Vet. App. 134, 137-
38.  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, any lay assertions in 
this regard have no probative value.

Under these circumstances, the claims for service connection 
for posterior subcapsular cataracts and for bilateral 
carpometacarpal arthritis must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against these claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


III.  Higher Rating

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

Historically, by rating action of May 2002, the RO granted 
service connection for irritable bowel with continued acute 
urgency and assigned a 10 percent rating under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7319 (pursuant to which 
irritable colon syndrome is rated), effective June 1, 2000.  

Under DC 7319, a 10 percent rating is assigned for moderate 
irritable colon syndrome when there are frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
rating is assigned for severe irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.

A VA physician examined the veteran in August 2000 for a 
general medical examination.  The physician noted that the 
veteran weighed 145 pounds and had a healthy low-fat diet 
with vegetables.  External hemorrhoids caused occasional 
discomfort after straining.  She had had irritable bowels for 
years and stools were liquid alternating with hard if 
Metamucil was not taken.  At the time Metamucil was taken 
daily and her bowels were moving without difficulty.

In her NOD, the veteran explained that she took Metamucil 
daily since she was first diagnosed with the condition in 
1987 and that it helped even out the extremes of alternating 
constipation and diarrhea.  She wrote that worrying about the 
urgency to go to the bathroom when in public actually became 
her worse trigger.  The first thought of fearing a loose 
bowel accident started a reaction of abdominal cramps, which 
fed the fear, which fed the cramps and so on, she explained.  
On four occasions, such as during an early morning drive to 
Boston, she reported defecating outside because she could not 
find an open bathroom.  Since 1999, she wrote that she had 
spoken to five doctors who recommended taking Imodium, but 
that they all agreed that neither Lomotil nor Imodium was for 
daily use.  The veteran said that her irritable bowel 
disability had a large impact on the quality of her life and 
that bowel urgency was the most embarrassing symptom.  She 
reported alternating between constipation and diarrhea.  She 
also reported abdominal distress and gas as a result of 
consuming lots of fruits and vegetables.  

Her private physician, Dr. A.G., in a treatment note dated in 
April 2005, reported that the veteran noted increasing 
urgency and gas.  No weight loss or bloody diarrhea was 
noted.  While she had not had actual diarrhea, the veteran 
had a regular bowel movement after eating breakfast and 
lunch, became very gassy and had a lot of urgency with very 
soft stool later in the day.  The physician noted no real 
abdominal pain, but that her condition seemed to be a little 
worse than usual.  Occasional use of Imodium gave some 
moderate relief of the urgency.  The physician prescribed 
Lomotil #15 tablets for use when the veteran had to drive any 
distance.  

The veteran underwent a VA gastrointestinal examination in 
February 2007.  The examiner noted that her primary care 
provider was treating her irritable colon with multiple 
medications, including Metamucil twice a day and Imodium 
whenever necessary, especially when she had a long trip.  
When asked what it was that made her feel her disease was 
progressing, the veteran told the examiner that she had more 
episodes of experiencing frequency in having to go to the 
bathroom at unexpected times.  There was no weight gain or 
loss noted.  Her weight was stable at approximately 160 
pounds.  No nausea or vomiting was noted.  The examiner noted 
that the veteran endured attempts at constipation, but mainly 
endured diarrhea, with one bowel movement a day and no 
fistula.  On examination, there were no signs of malnutrition 
or abdominal pain.  Her abdomen was soft, nondistended, and 
no bowel sounds were noted (although the veteran had taken 
two Imodium before the examination).  The examiner concluded 
that the veteran's irritable bowel disability with about one 
bowel movement a day did not impair her physical function or 
employablilty.

During her Board hearing in March 2008, the veteran testified 
that she took Metamucil once a day and tried to drink a lot 
of water.  She only took Imodium on her bad days.  Her worst 
days were when she had to travel, such as that day's drive to 
the RO.  However, while traveling, she had defected outside 
on the side of the road on occasion because of urgency.  She 
was treated by private physicians, mostly for other matters, 
but one told her to strategize and plan and take extra 
medicine when she had to do something like travel 
(Transcript, pp. 18-25).  

Considering the evidence in light of the above criteria, the 
Board finds that the record does not present a basis for 
assignment of a disability rating in excess of 10 percent at 
any point since the June 1, 2000, effective date of the grant 
of service connection for the veteran's irritable bowel with 
continued acute urgency disability.  

As indicated above, the medical evidence indicates frequent 
episodes of bowel disturbance, but does not show more or less 
constant abdominal pain with severe symptoms to warrant a 30 
percent rating.  Her private physician treated the veteran in 
April 2005 and found no actual diarrhea and no real abdominal 
pain, although the veteran did become gassy and felt urgency.  
The February 2007 VA examiner noted attempts at constipation, 
but mainly diarrhea symptoms, and saw no signs of abdominal 
pain.  For the most part, the veteran's symptoms are 
essentially relieved by taking medication on an as needed 
basis and have been characterized as no more than moderate.  
Moreover, the Board notes that the veteran is competent to 
testify as to her symptoms (see Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007).  In spite of her anxieties about 
public embarrassment, which then lead to feelings of bowel 
urgency, there is no objective medical evidence of severe 
symptoms or of constant abdominal distress to warrant the 
assignment of the maximum 30 percent rating under DC 7319.  
Under these circumstances, the Board finds that no more than 
an initial 10 percent schedular rating is assignable for the 
veteran's disability. 

The above determinations are based on consideration of 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
disability has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 3.321(b)(1) (cited 
to in the May 2002 rating action and the June 2003 SOC).  In 
this regard, the Board notes that the veteran's irritable 
bowel disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  The  Board has considered the 
veteran's Board testimony, as well as her written statements 
that are of record, and her assertions that she works only 
part-time because of her irritable bowel disability and her 
fatigue of a chronic nature.  Also considered was her 
employer's May 2006 letter to the effect that the veteran 
twice refused an offer of full-time employment for 
unspecified physical limitations.  Furthermore, the medical 
evidence of record does not support the veteran's contention 
that her irritable bowel disability is severe.  Moreover, the 
evidence of record does not show that it interferes with her 
ability to perform her assigned duties.  The veteran has been 
able to maintain employment, and there is no objective 
evidence that it has warranted frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet.  App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that there is 
no basis for any staged rating of the disability, pursuant to 
Fenderson, and the claim for an initial rating in excess of 
10 percent for the veteran's service-connected irritable 
bowel with continued acute urgency must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53- 56.


IV.  Earlier Effective Date

Under the applicable criteria, generally, the effective date 
for a grant of service connection is the date of receipt of 
the claim or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received 
within one year after separation from service, the effective 
date for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Id. 

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his duly-authorized representative, or some person 
acting as next friend of a claimant who is not sui juris may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The record reflects that the RO considered a document the 
veteran filed on September 14, 2006, a claim for service 
connection for fibromyalgia.  Subsequently, the RO granted 
service connection for fibromyalgia, to include chronic 
fatigue, effective July 7, 2006.  (The effective date of the 
grant of service connection for fibromyalgia, to include 
chronic fatigue, was the date of diagnosis of fibromyalgia 
and a treatment note from a private physician with this 
diagnosis was attached to the September 14, 2006 claim.)  

The veteran has requested retroactive benefits to the date of 
her discharge from service in June 2000.  However, the Board 
finds that there is no legal basis upon which to assign an 
effective date for service connection for fibromyalgia, to 
include chronic fatigue, at any time prior to the assigned 
date.  

In this regard, the Board notes that prior to July 7, 2006, 
the veteran filed a claim in June 2000 for service connection 
for fatigue, which the RO characterized as a claim for 
service connection for chronic fatigue syndrome.  The Board 
also notes that the claim for chronic fatigue syndrome was 
under appeal at the time of the award of service connection 
for fibromyalgia.  It is evident that the RO construed the 
claim for chronic fatigue as one for symptoms attributable to 
fibromyalgia when it granted service connection for 
fibromyalgia, to include chronic fatigue.

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise reflect, any 
claim pending prior to July 7, 2006 pursuant to which service 
connection for fibromyalgia could have been granted.  In her 
January 2003 NOD and July 2003 VA 9, in which she appealed 
the denial of service connection for chronic fatigue 
syndrome, the veteran argued that her claim for service 
connection for fatigue was a claim for fatigue of a chronic 
nature that was explained by or was associated with a private 
physician's diagnosis of mitral valve prolapse (MVP) and not 
fibromyalgia.  The Board also notes that the claims file does 
not show that the veteran was ever diagnosed with chronic 
fatigue. 

On September 14, 2006, the veteran filed a letter with 
several attachments, including a private medical diagnosis of 
fibromyalgia dated July 7, 2006.  Subsequently, the RO 
construed these documents as a claim for service connection 
for fibromyalgia, to include chronic fatigue, and granted 
service connection and awarded a 40 percent disability rating 
for service connection, to include chronic fatigue, effective 
July 7, 2006.  

As for the veteran's contention that her grant of service 
connection for fibromyalgia, to include chronic fatigue, 
should be retroactive to when she filed her claim for service 
connection for fatigue, the Board finds that this argument is 
without legal merit.  The Board emphasizes that the 
applicable law and regulations clearly make it the veteran's 
responsibility to initiate a claim for service connection 
with VA if she seeks that benefit.  While VA does have a duty 
to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  In this case, the date 
entitlement arose or the date of the first document that can 
be construed as a claim for the benefit sought (fibromyalgia) 
is the July 7, 2006 private diagnosis of fibromyalgia.  No 
earlier effective date is warranted.

In this case, the veteran is not entitled to an earlier 
effective date for the grant of service connection for 
fibromyalgia, to include chronic fatigue.  The pertinent 
legal authority governing effective dates is clear and 
specific, and the Board is bound by such authority.  As such, 
on these facts, the claim for an earlier effective date for 
the grant of service connection for fibromyalgia, to include 
chronic fatigue, must be denied.  Where, as here, the law and 
not the evidence is dispositive, the matter on appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  










ORDER

Service connection for posterior subcapsular cataracts is 
denied.

Service connection for bilateral carpometacarpal arthritis is 
denied.

An initial rating in excess of 10 percent for irritable bowel 
with continued acute urgency is denied.

An effective date earlier than July 7, 2006, for the grant of 
service connection for fibromyalgia, to include chronic 
fatigue, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


